An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

IAN ARMESE WOODS, J Nu. 67983
Appellant, 
 t HLED
THE STATE OF NEVADA, 
Respondent. [‘2. JUL 08: 2915

i
=uwa_____—T_WWJ was”; a LWDEMAM
GLERK OF SUPREME COURT

BY r
GE U YCLERK

ORDER DISMISSING APPEAL

This. is a pro se appeal from a {ire-ﬁling injunctian based upon
3 a determination that appellant is a vexatious) litigant. Eighth Judicial
3 District Court, Clark County; Jessie Elizabeth Walsh, J udge‘
: Because no statute 01' court rule. permits an appeal fram the

aforementioned decision in a criminal case, we lack jurisdiction. Castillo
U. State, 106 Nev. 349, 352, ’FQZ P.2d 1.133, 1135 (1990). Accordingly, we
ORDER this appeal DISMISSED.

.4
k
'

    _
arraguirre

DmgM, J.  J.

 

 
     

 

cc: Hon. Jessie Elizabeth Walsh, District Judge
Ian Amnese Wands
Attorney Generalfﬂarson City
Clark County District Attorney
Eighth Distriact Court Clerk.

$UPREME Gaum'
or
NEVADA

cm m «w» ' is